Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2020 has been entered, wherein claims 1 and 8 were amended.  Claims 1-4 and 8-12 are pending.  The claim objections and rejections under 35 USC 112(a) made in the previous Office action have been withdrawn, except as described below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) Specifically, claim 1 recites “each of the plurality of strips is two or more times as long as the continuous middle portion of the single continuous strip” at lines 6-7, which has not been described in Applicant’s specification, see paragraphs [0011], [0032-35].  
Claims 2-4 and 8-12 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McKean (US 2,537,149), of record.    

Regarding claim 1, McKean discloses a cleaning device (Figs 1 and 3, annotated below) with tail swab comprising: 
an elongated flexible leader member (cord 11, 3:8-20, Figs 1, 3, and 4) having a first (upper) end and a second (lower) end; and 
a tail swab 18 comprising a single continuous strip that is cut at opposite ends to form a plurality of strips that each extend from opposite sides of a continuous middle portion of the single continuous strip (cut at slits 22 to form strips 23, Fig 1, 3:17-28, continuous middle portion interpreting “continuous middle portion” as “a surface without gaps or holes” as defined by Collinsdicitonairy.com) wherein the tail swab is attached to the second end of the leader member (Fig 3), and wherein each of the plurality of strips is two or more times as long as the continuous middle portion of the single continuous strip (annotated Figs 1 and 3, below), noting Applicant has not assigned any criticality to the specific length relationship of the continuous middle portion and each of the strips (equal, less than, or greater than, [0033]);   
however, McKean does not explicitly disclose wherein each of the plurality of strips has a width that is greater than a width of the continuous middle portion of the single continuous strip. 
Examiner also indicates Applicant has not assigned any criticality to the specific width relationship of the continuous middle portion and each of the strips, describing instead that “[t]he width of the continuous middle portion of the single strip of soft material may be smaller than the width of each of the plurality of soft elongated strips” [0009], [0011], emphasis added, and also that the two widths may be equal [0034].  Per MPEP 2144.05 II B, only result-effective variables can be optimized. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to select widths of the continuous middle portion and each of the strips based on the particular application and workpiece parameters, including widths consistent with the recited relationship, noting it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)  That is, selecting the strip and continuous middle portion widths would have been obvious to a skilled artisan, based on bore dimensions (understanding clarinets come in a variety of sizes) and material properties of the swab, among others.    
         
    PNG
    media_image1.png
    539
    600
    media_image1.png
    Greyscale

Regarding claim 8, McKean discloses the limitations of claim 1, as described above, and further discloses wherein the second end of the leader member comprises a hook member (cord 11 defines hook member at 14 (Fig 3) and the continuous middle portion of the single continuous strip of the tail swab is positioned within the hook member of the leader member (Fig 3, above).

Regarding claims 11-12, McKean discloses the limitations of claim 1, as described above, but does not explicitly teach that the plurality of strips are at least 100 millimeters in length or that the elongated leader member is at least one meter in length.  McKean is silent as to the particular lengths of the strips and the leader, however, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the strips and leader to comprise whatever lengths best suited a particular application, including in the claimed ranges, noting it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill .     

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over McKean, as applied to claim 1, and further in view of Fritzen (US 3,591,885), of record.  

Regarding claims 2-4, McKean teaches the limitations of claim 1, as described above, and further teaches a polymer tube member covering the second end of the leader member (plastic cover 15, Fig 1, 3:10-15) and wherein a separate polymer material also covers the first end of the leader member (plastic cover 13, Fig 1, Ibid.), but does not explicitly teach the polymer material also covering at least a portion of the tail swab, the polymer material comprising a heat shrink polymer tube member.   
Fritzen also teaches a cleaning swab attached to a leader member (Fig 1 and 5) having a shrinkable polymeric material 22 covering at least a portion of the swab to a handle 12. (Fig 5, 2:17-24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plastic cover 15 disclosed by McKean to also cover at least a portion of the tail swab as taught by Fritzen and to provide the plastic cover as a heat shrink material.  Doing so would more securely lock the swab to the handle and would also provide protection for the inner surface of the work piece from direct contact with grommet 17, avoiding unwanted contact leading to scratches.  Providing the plastic tube as a heat shrink material would allow the tube to conform to the particular shape of the hook, grommet and swab.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated polymer material for covering, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKean, as applied to claim 1, and further in view of Asano (US 2011/0289705), or record.  

Regarding claim 9, McKean teaches the limitations of claim 1, as described above, but does not explicitly teach that the leader 11 of McKean comprises a wire coated with a polymer. 
Asano is also concerned with a tube cleaning device comprising a leader and a swab, and Asano teaches a leader comprising a wire core 10 with a plastic cover 30-34. (Fig 2A and
2C wherein the heat shrined resin essentially is coating the wire with the resin cover).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the leader taught by McKean to have incorporated a coated wire as taught by Asano in order to provide a strong, protected leader which would allow a user to both push and pull the swab, providing increased cleaning, while still protecting the inside of the instrument.  Additionally, it would have been obvious to one having ordinary skill in the art to have incorporated polymer material for coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKean, as applied to claim 1, and further in view of Lee (US 9,364,135), of record.  

Regarding claim 10, McKean teaches the limitations of claim 1, as described above, but does not explicitly teach that the tail swab comprises at least one of a foam material and/or a microfiber material.  Lee is also concerned with a cleaning device comprising a leader and a tail swab, and Lee particularly teaches a tail swab 22 comprising microfiber (2:21-26), where tail swab 22 performs as a drying cloth, i.e. absorbs moisture, which is consistent with the disclosed purpose of McKean’s tail swab (see 1:40-46, and claim 1).  It would have been obvious to one 

Response to Arguments
Applicant's arguments filed September 1, 2020 have been fully considered.
Applicant’s arguments with respect to the “continuous middle portion” are moot because McKean has been reinterpreted, as described above, to read on the amended limitation.  
Applicant’s argument that it would not have been obvious to vary the dimensions of the swab of McKean is not persuasive.  Applicant correctly identifies that the swab of McKean is for cleaning a woodwind instrument.  Examiner respectfully indicates that woodwind instruments, and even just clarinets, come in a variety of diameters and lengths, for which a skilled artisan would understand different sized swabs would be most appropriate, including different lengths and widths of the various elements to best fit the different woodwinds or clarinets.  
With regard to Applicant’s allegation that the grommet of McKean would scratch or get stuck in a medical instrument when used for cleaning thereof, it is noted that the feature upon which applicant relies (i.e., scratch-free cleaning of a medical instrument without sticking) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To Applicant’s argument that “the comparative lengths of elements in Applicant's claimed swab is not a mere design choice and instead provides a definite benefit/advantage over prior art cleaning devices” (Remarks, page 6, last lines), Examiner respectfully indicates Applicant’s disclosure explains that the continuous middle portion length may be equal to, less than, or 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723